Title: To George Washington from Edmund Randolph, 20 July 1784
From: Randolph, Edmund
To: Washington, George



Dear Sir
Richmond [Va.] July 20. 1784.

Since my letter of the last week, I have inquired into the fruit of your chances in Colo. Byrd’s lottery, from Mr James Buchanan, of this town, the only person, on whose information I can depend for such a subject. No. 265, the prize of the ticket 4965 is a lot in Manchester; the value of which is unknown, and is therefore in all probability as yet of scarcely any. No’s. 270, 138, 237, 257, the prizes of the tickets 3187, 3186, 5325, and 5519, lie in the town of Manchester. Mr Buchanan, (as you will perceive by his pencil memorandum inclosed) says that Colo. Richard Randolph sold the most valuable lot to Mr Trent. No’s. 823, 751, the prizes of the tickets 3193 and 5517 are 100 acre lots in Henrico, and were sold by Mr Mason. I shall desire Mr Buchanan to make farther inquiry into the values and to inform you in my absence from hence; as I am about to go to Charlottesville on friday or Saturday next. I am Dr Sir with great truth yr obliged & affte friend

Edm: Randolph

